OPINION OF THE COURT
HARRY LEE COE, III., Circuit Judge.
THIS CAUSE having come before the Court on Friday, March 9, 1990 on the State’s appeal of the lower court’s order dated October 16, 1989. Appellant challenges the lower court’s suppression of any evidence pertaining to the withdrawal of Appellee’s blood in her prosecution for driving under the influence of alcohol. For reasons expressed below the suppression is reversed.
*18On June 1, 1989, Appellee was involved in an automobile accident. Appellee’s four year old daughter, a passenger in Appellee’s car, had a protrusion on her collarbone. A paramedic advised the arresting officer that he felt the girl’s collarbone was broken. The arresting officer thereafter obtained, nonconsensually, the withdrawal of Appellee’s blood. In fact, Appellee’s daughter turned out not to have a broken collarbone.
The paramedic’s opinion that the girl’s collarbone was broken gave the arresting officer probable cause to believe that the Appellee’s daughter had suffered a serious bodily injury. Therefore, the nonconsensual withdrawal of the Appellee’s blood was in accordance with F.S. 316.1933(1).
Accordingly, this cause is remanded to the County Court on proceedings not inconsistent with this ruling.
DONE AND ORDERED this 26th day of June, 1990.